Title: To George Washington from John B. Ashe, 5 June 1790
From: Ashe, John Baptista
To: Washington, George



Sir
New york 5th June 1790

Having been this evening informd you wish to have the opinion of the No. Carolina Representatives, of Persons, proper to fill the offices of the Government South of the Ohio, also those of the Federal Judiciary in No. Carolina, I beg leave to give mine Sir, and will do so, with candor and disinterest’dness, Colo. William Blount, who I may presume, you are acquainted with, has long and on various occasions had the confidence of the People of that Country, and who in private life has ever conduct’d himself with firmness & independence, and is a man of abilities and business, therefore I think Sir, he wou’d fill the office of Governor with as much dignity, and Satisfaction to the Citizens who he is to preside over, as any one within my knowledge.
Colo. Robert Hayes, an old and valuable officer in our late army, of the rank of Lieutt who has been living in that Country Several years has been a representative from it, in the Legislative

body of the State of No. Carolina Several times, I conceive Sir, wou’d fill the office of Secretary of State with propriety; Mr David Campble, a Mr John McNairy, and Mr Howell Tatum, the offices, of Judges, the two former I have no personal knowledge⟨,⟩ of⟨,⟩ they act in those capacities in that Country at present under appointments of No. Carolina—The latter Gentleman, was an old Captain in the late army, and probably may be known to you sir, he now practices the Law in that Country and is consider[ed] clever at his profession, is a man of great application and of a fair and unimpeach’d character. As a States Attorney I wou’d mention a Mr Edward Jones, a young Gentleman, who I [am] not well acquaint’d with, but who I have often heard spoke of as a young Gentleman of Merit and an inlighten’d understanding[.] As a Federal Judge, I beg leave to mention Mr John Stokes, who Mr Steel tells me, he express’d his opinion of, to you, this day, and as Federal Attorney Mr John Sitgreaves, a Gentleman who has practi⟨c⟩’d the Law for some years past in No. Carolina, tho’ not so brilliant in abilities, Stands as a favorably as to rectitude of mind, as any of his profession  in perfect obedience to your Wish sir—I have been more prolix, than I wish’d to have been and which I hope will excuse me to you. With sentiments, of the highest respect sir, I beg leave to conclude myself your Very Obedt And Very hble Servant

John B. Ashe

